UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

___________________________________
                                     )
JACQUELINE HALBIG, et al.            )
                                     )
                Plaintiffs,          )
                                     )
       v.                            )                Civil Action No. 13-0623 (PLF)
                                     )
KATHLEEN SEBELIUS,                   )
  U.S. Secretary of Health and Human )
  Services, et al.,                  )
                                     )
                Defendants.          )
___________________________________ )


                                              ORDER

                For the reasons stated in open court this same day, it is hereby

                ORDERED that [Dkt. No. 23] defendants’ motion to dismiss the complaint is

DENIED; it is

                FURTHER ORDERED that, on or before 5:00 p.m. on October 24, 2013, the

parties shall file a joint report proposing a schedule for summary judgment briefing. If the

parties cannot agree on a briefing schedule, the parties are directed to attend a conference call on

October 25, 2013, at 10:00 a.m.; and it is

                FURTHER ORDERED that the parties’ briefs should address, but are in no way

limited to, the following topics: (1) whether plaintiffs have met their burden at the summary

judgment stage to establish standing; (2) whether employer plaintiffs, in particular, have alleged

an injury that may be redressed in this action; (3) the applicability of the Anti-Injunction Act to

employer plaintiffs; (4) whether the Administrative Procedure Act is the appropriate mechanism

to challenge 26 C.F.R. § 1.36B-1(k); and (5) whether the agency’s construction of the Affordable
Care Act survives steps one and two of Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc.,

467 U.S. 837 (1984).

              SO ORDERED.




                                            /s/_______________________________
                                            PAUL L. FRIEDMAN
DATE: October 22, 2013                      United States District Judge




                                               2